Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 2, 4, 6 and  8 are objected to because of the following informalities:
Claim 2, line 3: for clarity add “an image projection device” (see claim 7) after “instructs”
Claim 4, line 3: for clarity add “an image projection device” after “instructs”
Claim 6, line 2: for clarity change “is a projection image including” to “includes” or “is an image including” to avoid circular reference (“the projection image is a projection image…”)
Line 3: for clarity change the comma (“,”) at the end to a colon (“:”)

Appropriate correction is required.

Claim Interpretation - 35 USC § 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

4.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

5.	Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

6.	Claim limitations in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations in claims 2 and 7 that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) include the placeholders “device” and “reader” (such as “projection instruction device” included in claims 2 and 7 and “label reader” in claim 7).

A review of the specification shows that the following appears to be the corresponding structure(, material, or acts for performing the claimed function) described in the specification for the 35 U.S.C. 112(f) limitation: Figs. 1-3A and paragraphs 14-21 of the specification as originally filed.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) , it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over  Isobe et al. (CN 114708135 A, incl. English translation), Hiroi (IDS: WO 2015145982A1, incl. English translation) and Nishino (US 2015/0170479).

Regarding claim 1, Isobe discloses a device comprising a processor and a memory [Fig. 9], wherein by cooperating with the memory, the processor:
subtracts a color of a (projection) image from a color (of an image projection surface of the parcel on which the projection image is projected,) in the color image,
[Fig. 2 and (re English translation): P. 9, paragraph 4 - P. 10, paragraph 2 (“In step 110, based on the material image of the overlapped pattern to obtain the first pixel value of the superposed pattern itself in the image to be processed, reading the transparency corresponding to the superimposed pattern based on the image channel of the image to be processed, determining the second pixel value of the first pixel value of the superimposed pattern displayed under the transparency.”  Examiner’s note: The “image to be processed” is the original image superimposed by a “superimposed pattern” with a transparency.  The superimposed pattern can be a portion or the entirety of a “material image.”  The first pixel values are those of the superimposed pattern and the second pixel values are those of the first pixel values modified by the transparency.”); P. 10, paragraphs 3-5 (“in step 120, obtaining the third pixel value displayed in the target area of the overlapped pattern in the image to be processed, and according to the difference of the third pixel value and the second pixel value and the transparency corresponding to the superposed pattern, determining the fourth pixel value of the target area before superposing the semi-transparent overlapped pattern”); P. 11, paragraph 2 (“in the step 130, the fourth pixel value based on the target area, obtaining the image of the target area removing the semi-transparent overlapped pattern”).  Note that the applied teaching is to remove the colors of a superimposing image from an image composed with the superimposing image.  That the color image is that of a parcel and that the color to be removed is that of a projection image are taught by Hiroi.  See the analysis below]

	Isobe does not expressly disclose the following, which are taught by Hiroi and Nishino:
that the color image is a color image including a parcel and that the color to be subtracted is a color of a projection image
[Hiroi: Figs. 1, 4, 7 and (re English translation): P. 5, 3rd paragraph (“Note that when the sorting object 200 enters the projection area, the projector 600 starts projecting the sorting target projection image 230 onto the sorting object 200”); P. 8, last paragraph – P. 9, 2nd paragraph (“…Projection device 610 includes camera 530, projector 600, and control device 620…The camera 530 images the sorting object 200 on the work table”)]
recognizes the parcel by using a color obtained by the subtraction as a color of a recognition target
[Nishino: Figs. 3A, 3B, 9 and paragraphs 70 (“…the type recognizing part 111…perform a process of specifying the type of commodity, based on the color of the commodity…from an image of the commodity taken by the imaging part 8”), 96 (“In step S104, the type recognizing part 111…specifying the type of the commodity based on the picture data”), 120 (“…a commodity is provided with an identifier such as a predetermined color or…that is prescribed for each type of commodity…the identification accuracy of a commodity is increased by the imaging part 8 reading an identifier”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Isobe with the teachings of Hiroi and Nishino as set forth above.  The reasons for doing so at least would have been to have a practical application such as parcel processing disclosed by Hiroi, as well as to improve the identification accuracy, as Nishino indicates in paragraph 120.

Regarding claim 2, the combined invention of Isobe, Hiroi and Nishino further discloses:
wherein information indicating a correspondence relationship between the parcel and the color of the projection image is obtained from a projection instruction device that instructs to project the projection image on the parcel, and
[Hiroi: Figs. 1-4, 7 and (re English translation): P. 5, 3rd paragraph (“…the projector 600 starts projecting the sorting target projection image 230 onto the sorting object 200”); P. 10, 3rd paragraph (“…the sorting destination projection image 230 (see FIG. 4)…an image such as a character representing the sorting destination 300 or a figure or a symbol related to the sorting destination 300”), 4th paragraph (“…the control device 620…controls the projector 600”); P. 15, 2nd paragraph (“…the sorting destination projection image 230 may be…a color”)]
the color of the projection image is subtracted from a location corresponding to a position of the image projection surface of the parcel in the color image, based on the obtained information
[Isobe: Fig. 2 and (re English translation): P. 10, paragraphs 3-5 (“in step 120, obtaining the third pixel value displayed in the target area of the overlapped pattern in the image to be processed, and according to the difference of the third pixel value and the second pixel value and the transparency corresponding to the superposed pattern, determining the fourth pixel value of the target area before superposing the semi-transparent overlapped pattern”); P. 11, paragraph 2 (“in the step 130, the fourth pixel value based on the target area, obtaining the image of the target area removing the semi-transparent overlapped pattern”)]

Regarding claim 3, the combined invention further discloses:
wherein the processor estimates a position of the image projection surface of the parcel in the color image from a past tracking result  
[Hiroi: P. 10, 2nd paragraph (“The control device 620 detects the sorting destination 300 individually for each sorting object 200 when a plurality of sorting objects 200 are shot in the image captured by the camera 530. Also, the control device 620 can track the movement of the sorting object 200 based on the image captured by the camera 530 by using the function”); P. 16, 1st paragraph (“…the control device 620 rotates the sorting target projection image 230 to be projected onto the sorting target object 200 in accordance with the position or orientation of any one of the sorting target object 200…the projection device 610 (control device 620) can continue to project the sorting target projection image 230 on the sorting object 200 while tracking the moving sorting object 200”)]

Regarding claim 4, the combined invention further teaches:
recognizes a position of the image projection surface of the parcel from the color image
[Hiroi: Fig. 7 and P. 9, 2nd paragraph (“The camera 530 images the sorting object 200 on the work table (the sorting work table 400 shown in FIG. 7). The control device 620 recognizes the shape and location of the sorting object 200 using the image captured by the camera 530”)]
wherein the processor instructs to temporarily stop projection of the projection image; 
(that the color image is obtained) while the projection is stopped
[Hiroi: Fig. 3 and P. 18, 2nd paragraph (“Then, under the control of the control device 620 of the projection device 610, the camera 530 photographs the sorting object 200…Further, the control device 550 acquires location information of the sorting object 200 on the sorting work table 400 (step S106)”) and 3rd paragraph (“The control device 620 controls the projector 600 to project the sorting target projection image 230 representing the sorting destination 300 on the sorting target 200…(step S107)”)]

Regarding claim 5, the combined invention further discloses:
wherein the processor recognizes a position of the image projection surface of the parcel based on a distance image
[Hiroi: Fig. 7 and P. 30, 4th paragraph (“…device 520 includes a camera 510 (for example, a camera with a depth sensor)…by combining the camera and the distance sensor, the size in the height direction of the sorting object 200 can be acquired”), last paragraph (“The control device 620 …uses the height information…to adjust the focus of the sorting target projection image 230 projected onto, for example, the upper surface of the sorting object 200”)]

Regarding claim 6, the combined invention further discloses:
wherein the projection image is a projection image including information indicating a sorting destination of the parcel
[Hiroi: Figs. 1-4, 7 and P. 5, 3rd paragraph (“…the projector 600 starts projecting the sorting target projection image 230 onto the sorting object 200”); P. 10, 3rd paragraph (“…the sorting destination projection image 230 (see FIG. 4)…an image such as a character representing the sorting destination 300 or a figure or a symbol related to the sorting destination 300”)]

Regarding claim 7, the combined invention further discloses a parcel sorting system comprising: 
a projection instruction device including the parcel recognition device according to Claim 1;
[Per the analysis of claim 1]
a label reader that reads parcel identification information from a label attached to a parcel;
[Hiroi: Fig. 7 and P. 7, 2nd paragraph (“The control device 550 acquires the destination data described in the destination label 210 from the image (still image) or video (moving image) of the destination label 210 captured by the camera 500 by image processing”).  Note that 500 and 550 in combination serve as a label reader] 
a color image sensor that obtains a color image including the parcel;
an image projection device that projects a projection image indicating a sorting destination on the parcel  
[Hiroi: Fig. 7 and P. 9, 2nd paragraph (“…Projection device 610 includes camera 530, projector 600, and control device 620…The camera 530 images the sorting object 200 on the work table”)]

Regarding claim 8, the combined invention further discloses a parcel recognition method of recognizing a parcel based on a color image including the parcel, the method comprising:
by causing a processor to cooperate with a memory,
subtracting a color of a projection image from a color of an image projection surface of the parcel on which the projection image is projected, in the color image, and
recognizing the parcel by using a color obtained by the subtraction as a color of a recognition target
[Per the analysis of claim 1 above]

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zlotnick et al. (US 5,737,438)—[Figs. 1, 2 and abstract (“…generate and store in digital form an image of the parcel…classifying each pixel as either a label pixel, a background pixel or neither, based on the pixel color…reclassifying each pixel as either label or background based on its original classification and the classification of pixels in its neighborhood…identifying the boundaries of regions in which all pixels are classified as label pixels”)]
Chirnomas (US 2003/0028284)—[Paragraph 94 (“…the camera can also be used to identify an article based on…package color”)]
Sasaki et al. (US 2013/0208946)—[Fig. 6 and paragraphs 55 (“…the information detection apparatus…also can be an apparatus recognizing the commodity…according to the appearance characteristic (such as…a color…) of the commodity per or its package included in the image”)]
Kasahara et al. (US 2011/0221918)—[Figs. 3, 5 and paragraphs 76 (“…unit 143 generates a graphic image to be projected onto the subject 20…(S120)”), 77 (“…device 13…project the graphic image generated…in step S120 (S122)”), 78 (“… when…the shutter button has been pressed down, the emission control unit 144 stops the projection of the graphic image (S126) to cause the image capturing device 12 to take a picture (S128)”)]
Kaji (US 2017/0142381)—[Figs. 14-17 and paragraph 168 (“When the correspondence detection processing is started, in step S101, the pattern image projection shooting processing unit 211 performs the pattern image projection shooting processing. When the pattern image projection shooting processing ends, in step S102, the corresponding point detection processing unit 212 performs the corresponding point detection processing. When the corresponding point detection processing ends, in step S103, the projection image processing unit 213 corrects a projection image to be projected or being projected on the basis of the correspondence detected in step S10”), 187 (“In step S128, when it is determined that all the pattern images are projected, the pattern image projection shooting processing ends”)]
Yunardi et al. (“Contour-based object detection in Automatic Sorting System for a parcel boxes,” International Conference on Advanced Mechatronics, Intelligent Manufacture, and Industrial Automation; Date of Conference: 15-17 October 2015)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451. The examiner can normally be reached M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        December 17, 2022